number release date id office uilc cca_2009030310312442 ---------------- from ------------------ sent tuesday march am to --------------------- cc ------------------ subject fw redemption case good morning my answers are in red as you can see this advice has been reviewed i agree with your proposed answers i am working on a really involved redemption case and we have run into quite a few snags some of the issues that we have to figure out asap are as follows what do we actually do with a redemption check if the purchaser of the property refuses to accept it i know we still have a valid redemption but do we just hold on to it until they change their mind do we mail it to them by certified mail plr seems to answer this the service should deposit the funds into the district director's fund--the fund is probably called something different eg the area director's fund since the reorg the following language is from the plr is the successful evasion of the service's diligent attempts to tender a redemption check the equivalent of a refusal to accept tender our research fails to disclose any case law involving redemption by the service under sec_7425 where a party willing and able to do so offers to pay another a sum of money and is told that it will not be accepted the offer is a tender without the money being produced the court stated that it had taken this same view in many previous cases in guthrie the plaintiff's actions in attempting to redeem from the purchaser or his lawyer were frustrated as just stated guthrie dealt with redemptions from distraint sales under sec_6337 rather than redemptions from nonjudicial sales pursuant to sec_7425 however based upon the rationale set forth by the tenth circuit in guthrie we are of the opinion that with respect to sec_7425 redemptions the successful evasion of the service's diligent attempts to tender a redemption check is tantamount to the refusal to accept tender with the result that redemption should be deemed to have been accomplished as you have indicated in your memorandum irm permits the service in the event it is unable to accomplish tender of the redemption check to deposit that check into the district director's account we believe the purpose behind this provision is to establish that there was an actual tender of the redemption funds by documenting and segregating this money into a separate_account and not returning it back into the revolving fund evidence has been established of the fact that an attempt at redemption was made we further believe that the placing of the check in the director's safe would tend to accomplish the same result but caution that the date of placement in the safe should also be documented this date should be considered to be the date of redemption which date in our opinion causes additional interest to cease to accrue as we stated in our response to your sixth question we believe that the successful evasion of the service's diligent attempts to tender a redemption check is tantamount to the refusal to accept tender the ultimate result being that redemption should be deemed to have been accomplished turner v sanchez n m p 2d does the purchaser now have the ability after we have already obtained the redemption funds and attempted to serve the redemption check on him but before the redemption certificate is recorded to pay us to release our right_of_redemption under sec_301_7425-4 or any other theory under that reg there is no time period stated for when they can request for a release service has a right to release its right_of_redemption up until the time of the filing of the certification of redemption however as per above we believe that the successful evasion of the service's diligent attempts to tender a redemption check is tantamount to the refusal to accept tender the ultimate result being that redemption should be deemed to have been accomplished turner v sanchez n m p 2d once the redemption is accomplished the purchaser no longer has the right to request the service to release its right to redemption it seems to us that the this was a redemption from a nonjudicial_sale and the right to redeem expires march i appreciate any help you can provide
